DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed June 22, 2022.

Claim Objections
The objection to claims 16 has been withdrawn due to the amendment filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display region having a bending portion in which the substrate is bent; and the electric field inhibition film not being located in that bending portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The display region having a bending portion in which the substrate is bent; and the electric field inhibition film not being located in that bending portion was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 is rejected as being dependent upon rejected claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2014/0124761 A1).
In regard to claim 6, Jeon et al. teach a display device comprising:  a substrate 111 configured to contain an organic material (plastic, See page 2, paragraph [0046]); a first underlying film 120 provided above the substrate 111; a thin film transistor 135a/140/155a/176a/177a provided above the first underlying film 120; a semiconductor film 135a included in the thin film transistor 135a/140/155a/176a/177a and configured to have a channel region 1355a; and an electric field inhibition film 30 provided between the first underlying film 120 and the semiconductor film 135a and configured to overlap the channel region 1355a in a plan view (See Figure 2), wherein the electric field inhibition film 300 has a higher permittivity than the first underlying film (same material types as the claimed invention, See pages 2-3, paragraphs [0049]-[0050] and [0052]), a second underlying film 122 is located between the first underlying film 120 and the semiconductor film 135a, the electric field inhibition film 300 is located between the first underlying film 120 and the second underlying film 122, the first underlying film 120 contains silicon oxide (See page 3, paragraph [0052]), the second underlying film 122 contains silicon nitride (See page 3, paragraph [0052]), and the first underlying film 120 comes into direct contact with the second underlying film 122 (Figures 2-3, pages 2-4, paragraphs [0043]-[0082]). 
In regard to claim 7, Jeon et al. teach a display device comprising:  a substrate 111 configured to contain an organic material (plastic, See page 2, paragraph [0046]); a first underlying film 120 provided above the substrate 111; a thin film transistor 135a/140/155a/176a/177a provided above the first underlying film 120; a semiconductor film 135a included in the thin film transistor 135a/140/155a/176a/177a and configured to have a channel region 1355a; and an electric field inhibition film 300 provided between the first underlying film 120 and the semiconductor film 135a and configured to overlap the channel region  1355a in a plan view (See Figure 2), wherein the electric field inhibition film 300 has a higher permittivity than the first underlying film 120 (same material types as the claimed invention, See pages 2-3, paragraphs [0049]-[0050] and [0052]), a second underlying film 122 is located above the first underlying film 120, a third underlying film 124 is located above the second underlying film 122, the semiconductor film 135a is located above the third underlying film 124 to come into direct contact with the third underlying film 124, and the electric field inhibition film 300 is located between the second and third underlying films 122/124 (Figures 2-3, pages 2-4, paragraphs [0043]-[0082]).
In regard to claim 8, Jeon et al. teach the second underlying film 122 containing silicon nitride, and the third underlying film 124 containing silicon oxide (See page 3, paragraph [0052]) (Figures 2-3, pages 2-4, paragraphs [0043]-[0082]).
In regard to claim 14, Jeon et al. teach a display device comprising:  a substrate 111 configured to contain an organic material (plastic, See page 2, paragraph [0046]); a first underlying film 120 provided above the substrate 111; a thin film transistor 135a/140/155a/176a/177a provided above the first underlying film 120; a semiconductor film 135a included in the thin film transistor 135a/140/155a/176a/177a and configured to have a channel region 1355a; and an alumina film 300 (See page 2, paragraphs [0049]-[0050]) provided between the first underlying film 120 and the semiconductor film 135a and configured to overlap the channel region 1355a in a plan view (See Figure 2), wherein a second underlying film 122 is located above the first underlying film 120, a third underlying film 124 is located above the second underlying film 122, the semiconductor film 135a is located above the third underlying film to come into direct contact with the third underlying film 124, and the alumina film 300 (See page 2, paragraphs [0049]-[0050]) is located between the second and third underlying films 122/124 (Figures 2-3, pages 2-4, paragraphs [0043]-[0082]). 
In regard to claim 15, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).
In regard to claim 16, Jeon et al. teach a second underlying film 122 located between the first underlying film 120 and the semiconductor film 135a, and the alumina film 300 (See page 2, paragraphs [0049]-[0050]) located between the first and second underlying films 120/124 (Figures 2-3, pages 2-4, paragraphs [0043]-[0082]). 
In regard to claim 18, Jeon et al. teach the first underlying film 120 containing at least one of silicon nitride and silicon oxide (See page 3, paragraph [0052]) (Figures 2-3, pages 2-4, paragraphs [0043]-[0082]).

Allowable Subject Matter
Claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of the driving circuit, pixels, peripheral region, TFT and electric field inhibition film.

As best understood, claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-8, 12-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Choi et al. (US 2016/0163745 A1)	I et al. (US 2017/0025439 A1)
Kim et al. (US 2008/0111477 A1)		Kim et al. (US 2018/0061906 A1)
Kwon et al. (US 2014/0183476 A1)	Lee (US 2018/0151654 A1)
Lee et al. (US 2007/0035225 A1)		Lee et al. (US 2018/0026080 A1)
Lee et al. (US 2018/0053905 A1)		Lee et al. (US 2018/0286936 A1)
Li et al. (US 2017/0025488 A1)		Lin et al. (US 2016/0141348 A1)
Lius et al. (US 2017/0294497 A1)		Lu (US 2018/0047830 A1)
Ma (US 2019/0067338 A1)			Park et al. (US 2016/0049454 A1)
Park et al. (US 2017/0194404 A1)	Ryu et al. (US 2016/0005803 A1)
Wang et al. (US 2019/0013378 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
July 12, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822